Citation Nr: 0110171	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-07 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from January 1945 to March 
1946.  He died on January [redacted], 1952.  The appellant is his 
widow.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Manila, Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and has obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of the claim.

2.  There is no medical evidence of record establishing that 
the veteran's death is related to his period of active 
service.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991), as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 105-475. 
§4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the appellant 
submitted additional evidence to the Board in October 1999, 
February 2000, May 2000, August 2000, October 2000 and March 
2001, after 90 days of the RO's transfer of the appellant's 
claims file to the Board.  The appellant has not claimed that 
she had good cause for delaying the submission of this 
evidence.  Accordingly, the Board cannot accept it in support 
of the appellant's claim.  See 38 C.F.R. § 20.1304(b) (2000).  
In any event, this additional evidence, which consists of 
written statements of the appellant, does not contain any 
arguments or information that was not already of record at 
the time the evidence was submitted. 

The issue before the Board is whether the appellant is 
entitled to service connection for the cause of the veteran's 
death.  The RO denied this claim in August 1998 on the basis 
that it was not well grounded.  During the pendency of this 
appeal, however, new legislation was enacted that eliminates 
the need for a claimant to submit a well-grounded claim.  The 
law enhances VA's duty to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  This legislation now 
requires the Board to proceed directly to an adjudication of 
the merits of the appellant's claim for service connection 
(provided it finds that the VA has fulfilled its duties to 
notify and assist the claimant) without determining whether 
the claim is well grounded.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process is completed, the version of the law most favorable 
to the appellant applies unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1990).  In this 
case, the RO has not developed or considered the appellant's 
claim pursuant to the VCAA. However, as explained in greater 
detail below, prior to the enactment of the VCAA, the RO took 
action that appears to be consistent with the notification 
and assistance provisions of the VCAA.  Therefore, the 
Board's decision to proceed in adjudicating the appellant's 
claim on the merits does not prejudice the appellant in the 
disposition of her claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

First, in a letter dated April 1998, the RO notified the 
appellant of the evidence needed to substantiate her claim 
for service connection for the cause of the veteran's death 
and provided her an opportunity to do so.  Subsequently, the 
appellant submitted multiple written statements indicating 
that she had unsuccessfully tried to obtain the only 
outstanding treatment records of the veteran of which she was 
aware.  In addition, in its January 1999 statement of the 
case, the RO notified the appellant of all regulations 
pertinent to service connection claims, including those 
relating to well-groundedness, informed her that it had 
denied her claim for service connection for the cause of the 
veteran's death because she had not submitted evidence 
establishing a relationship between the veteran's military 
service and death (evidence that was previously needed to 
well ground a claim and that is still required to grant a 
claim on the merits), and provided the appellant an 
opportunity to present argument on this matter.  The 
appellant took advantage of this opportunity by subsequently 
submitting written statements in support of her claim.  In a 
statement dated December 1998, however, the appellant 
conceded that she had no evidence to present regarding her 
case. 

Second, the RO has obtained all evidence the appellant has 
identified as being pertinent to her claim.  For instance, in 
1998, after the appellant's claim was initially denied on the 
basis that the veteran was not on the roster of recognized 
guerillas, the RO sought verification of the veteran's active 
service from the Department of the Army.  The RO has not 
obtained any medical evidence in support of the appellant's 
claim because the appellant has indicated that there is no 
outstanding medical evidence to be secured.  In a letter 
dated June 1998, the appellant mentioned that the veteran had 
been treated by Dr. Raymundo from San Pablo City during his 
lifetime.  However, in letters dated July 1998 and August 
1998, the appellant indicated that she had unsuccessfully 
attempted to obtain records of this treatment.  She explained 
that Dr. Raymundo died in 1956 and his records were no longer 
available.  In subsequently dated letters, the appellant 
wrote that the veteran's death certificate constitutes the 
only pertinent evidence that is available.  In light of the 
appellant's written statements, the Board is not aware of any 
other evidence that might substantiate the appellant's claim.  

The veteran had active service from January 1945 to March 
1946.  He died on January [redacted], 1952.  At a hearing held before 
the undersigned Board Member in June 1999, the appellant 
testified that she met and married the veteran in 1950, at 
which time he appeared thin, often coughed and had the 
illness that led to his death.  She stated that the veteran's 
sibling, who is not trained in medicine, indicated that the 
veteran's sickness was incurred during service.  The 
appellant's daughter testified that she was told by the 
veteran's friend that the veteran's sickness was due to 
hardships suffered during World 
War II.

In December 1997, the appellant filed an application for 
Dependency and Indemnity Compensation (DIC) benefits.  DIC 
benefits may be paid to a surviving spouse when a veteran 
dies of a disability of service origin.  38 U.S.C.A. §§ 1310, 
1316 (West 1991); 38 C.F.R. § 3.312 (2000).  A veteran's 
death will be considered as having been due to service when 
the evidence establishes that a service-connected disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312.  The principal cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is one that contributed substantially or materially, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).
The veteran's death certificate shows that the veteran's 
death was caused by "Lungs T.B."  At the time of his death 
in January 1952, the veteran was not service connected for 
any disorders.  The appellant does not claim, and the 
evidence of record does not show, that the veteran was 
treated for or diagnosed with tuberculosis or any other lung 
disorder during his period of active service.  No service-
related illnesses were reported on a processing affidavit (PA 
AGO Form 23) in July 1945.  In fact, the only medical 
evidence of record that is pertinent to the appellant's claim 
is the veteran's death certificate, which does not include 
any opinion linking the cause of death to the veteran's 
period of active service.

Even if the veteran was ill for the six-month period that she 
knew him before their September 1950 marriage, as the 
appellant has testified, there is simply no evidence other 
than the assertions of the appellant, her daughter, the 
veteran's sibling and the veteran's friend establishing that 
the veteran died from a disability of service origin.  In the 
absence of any medical evidence of the fatal illness until 
nearly six years after the veteran's separation from service, 
further development of the case for a medical opinion, for 
example, is not warranted.  The lay assertions are 
insufficient to establish the necessary relationship between 
the veteran's death and his period of active service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  For purposes of presumptive service connection, 
the evidence is also insufficient to demonstrate that 
tuberculosis was active to a compensable degree with the 
three-year period after service.  38 C.F.R. §§ 3.307, 3.309 
(2000).  Inasmuch as the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death, the claim must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

